DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/315,749, filed on 05/10/2021.
2.	Claims 1-24 are pending.
Oath or Declaration
3.	Applicant(s) oath or declaration filed on 05/10/2021 are approved by the office.
Drawings
4.	The drawings and specifications filed on 05/10/2021 are approved by the office.
35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 9-24 recite “computer readable storage media” in the limitations of the claims but are not rejected under 35 U.S.C. 101 because the specifications specifically states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”. Therefor the computer readable storage media of the claims is read as non-transitory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balachandran et al., (“Distributed Consensus to Enable Merging and Spacing of UAS in an Urban Environment” from applicant’s IDS filed 07/21/2022) hereinafter Balachandran.

7.	Regarding Claim 1, Balachandran disclosed a computer-implemented method for synchronizing data in an edge computing network (See figures 1, 3, 4 and pages 1-6) comprising: 
receiving, at a leader node of a plurality of nodes including a plurality of follower nodes, a request from a follower node comprising data to be replicated across the plurality of nodes (See figures 1, 3, 4 and pages 1-6 “Vehicles approaching the intersection use the Raft consensus algorithm [1] to initiate a network. The vehicles elect a leader using Raft's voting mechanism. Each aircraft broadcasts an arrival time interval to the leader. The leader ensures that this information is synchronized across all vehicles in the network by virtue of Raft's log replication property” and “Raft [1] is a consensus algorithm that enables replicating values across multiples nodes participating in a network. The set of values to be replicated across different nodes are collectively referred to as the log. There are two fundamental components to the Raft algorithm: leader election and log replication. Raft achieves consensus by first electing a node as a leader. The leader assumes the responsibility of managing the replicated log. The leader accepts log entries from clients and replicates them on other nodes and also tells them when it is safe to make use of these values for computation. The leader node first adds a new entry to its log and data transfer always takes place from the leader to other nodes in the network” and “Figure 4 illustrates a typical log sequence. A DATA entry consists of information about the Raft network (e.g., log index, leader, term) and the arrival times of a specific aircraft. Each vehicle computes its early, late, and current arrival times and broadcasts this information to the leader of the Raft network. The leader creates a log entry with the received information and ensures that this entry is consistently replicated in the logs of other follower nodes in the network.”), wherein the leader node is elected as the leader node in response to receiving votes from a majority of the plurality of nodes, wherein a node of the plurality of nodes casts at most a single vote, and wherein each node comprises a wirelessly-communicating computing device (See figures 1, 3, 4 and pages 1-6 “Followers vote for a candidate and the candidate with the majority votes becomes the leader”); 
transmitting the data from the leader node to the plurality of nodes (See figures 1, 3, 4 and pages 1-6: same reasoning as in the “receiving…” feature above); and 
in response to the leader node receiving responses acknowledging receipt of the data from the majority of the plurality of nodes, transmitting, by the leader node, instructions to the plurality of nodes to cause each node to commit the data to a data log maintained by each node (See figures 1, 3, 4 and pages 1-6 “The leader assumes the responsibility of managing the replicated log. The leader accepts log entries from clients and replicates them on other nodes and also tells them when it is safe to make use of these values for computation.” and “The leader creates a log entry with the received information and ensures that this entry is consistently replicated in the logs of other follower nodes in the network.”).
Claim 9 recites a computer system that further includes limitations that are substantially similar to claim 1. Balachandran disclosed a computer system (see abstract and Figure 1). As such, is rejected under the same rationale as above.
Claim 17 recites a computer program product that further includes limitations that are substantially similar to claim 1. Balachandran disclosed a computer program product (see abstract and Figure 1). As such, is rejected under the same rationale as above.

8.	Regarding Claims 2, 10 and 18, Balachandran disclosed the computer-implemented method of claim 1, wherein the leader node comprises a candidate node prior to being elected as the leader node, and wherein the candidate node comprises a former follower node that becomes the candidate node in response to an election timeout elapsing, and wherein the election timeout of each follower node is reset in response to the follower node receiving a heartbeat message from the leader node (See figures 1, 3, 4 and pages 1-6 RAFT Consensus algorithm is used which performs the limitations above).

9.	Regarding Claims 3, 11 and 19, Balachandran disclosed the computer-implemented method of claim 2, wherein the candidate node broadcasts a request for votes from the plurality of follower nodes (See figures 1, 3, 4 and pages 1-6 RAFT Consensus algorithm is used which performs the limitations above).

10.	Regarding Claims 4, 12 and 20, Balachandran disclosed the computer-implemented method of claim 1, wherein a term number is maintained by each node of the plurality of nodes, and wherein in response to being elected, the leader node increments the term number and transmits instructions to the plurality of follower nodes to cause each follower node to increment the term number maintained by the follower node (See figures 1, 3, 4 and pages 1-6 the term maintained by each
node is part of the log information being replicated throughout the Raft network
and the leader node increments its term number before requesting to trigger an
election (by broadcasting said information for all nodes). The node with the
higher term number becomes the leader, the same as in the current invention. Incrementing the term number in response to being elected and again broadcasting the term number to all nodes seems to be mere design choice for one skilled in the art).

11.	Regarding Claims 5, 13 and 21, Balachandran disclosed the computer-implemented method of claim 4, wherein in response to a node of the plurality of nodes determining that a new leader node has a higher term number than the node, the node becomes a follower node of the new leader node (See figures 1, 3, 4 and pages 1-6 the term maintained by each node is part of the log information being replicated throughout the Raft network and the leader node increments its term number before requesting to trigger an election (by broadcasting said information for all nodes). The node with the
higher term number becomes the leader, the same as in the current invention. Incrementing the term number in response to being elected and again broadcasting the term number to all nodes seems to be mere design choice for one skilled in the art).

12.	Regarding Claims 6, 14 and 22, Balachandran disclosed the computer-implemented method of claim 1, wherein a subset of nodes of the plurality of nodes no longer receiving data from the leader node causes the subset of nodes to: elect, by the subset of nodes, a subset leader node to form a partitioned network comprising the subset of nodes (See figures 1, 3, 4 and pages 1-6 RAFT Consensus algorithm is used which performs the limitations above).

13.	Regarding Claims 7, 15 and 23, Balachandran disclosed the computer-implemented method of claim 6, wherein in response to the subset of nodes resuming to receive data from the leader node of the plurality of nodes, the subset of nodes become follower nodes of the leader node, and further comprising: transmitting additional data from the leader node to the plurality of nodes to cause data logs of each node of the subset of nodes to resynchronize with the data log of the leader node (See figures 1, 3, 4 and pages 1-6 RAFT Consensus algorithm is used which performs the limitations above).

14.	Regarding Claims 8, 16 and 24, Balachandran disclosed the computer-implemented method of claim 7, wherein the leader node receives uncommitted data obtained or produced by the subset of nodes, and wherein the leader node transmits the uncommitted data to the plurality of nodes to cause each node of the plurality of nodes to commit the uncommitted data to the data log maintained by each node of the plurality of nodes (See figures 1, 3, 4 and pages 1-6 RAFT Consensus algorithm is used which performs the limitations above).

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A storage cluster configuration change method, an apparatus, a computer system, and the like. In a storage cluster that uses a consensus replication protocol, when half of storage nodes become faulty, if it is determined that at least one storage node exists in the storage cluster after the fault, and a latest log index number of the storage node is greater than or equal to an index number of a committed log provided by the storage cluster for a client, an arbitration module sends a forced cluster configuration change instruction to a fault-free storage node. The forced cluster configuration change instruction is used to instruct the fault-free storage node to change local cluster configuration information. (Zhou et al. ‘593)
a distributed computing system including servers organized in a cluster and clients. One server is elected leader and is responsible for maintaining consensus information among the other servers. Each server is configured to determine whether a new leader election is to take place. If so, the respective server requests votes for a new leader from the other server(s) and determines whether it has won by a clear majority. Depending on the implementation, votes from eligible client devices are counted, either in a main election together with server votes, or in a tie-break election (if needed) after server votes. Once a server has won, the other servers are informed accordingly. It therefore is possible to maintain a highly-available, consistent, partition-tolerant cluster in the distributed computing systems, using client voters. (Suresh et al. ‘901)
A generic state machine concept can be used to decouple specific state machine functionality from any specific consensus protocol. A generic state machine can prepare a local log record and generate a local log index in response to a data update received at a computing node of a plurality of computing nodes in a distributed data storage application. The generic state machine can pass replication information to one or more other computing nodes in the plurality of computing nodes in accordance with the consensus protocol and can mutate a state of the generic state machine upon the plurality of computing nodes achieving a quorum. (Schreter  ‘230)
A network-assisted Raft consensus protocol, referred to herein as “NetRaft.” According to one aspect of the concepts and technologies disclosed herein, a system can include a plurality of servers operating in a server cluster, and a plurality of P4 switches corresponding to the plurality of servers. Each server of the plurality of servers can include a back-end that executes a complete Raft algorithm to perform leader election, log replication, and log commitment of a Raft consensus algorithm. Each P4 switch of the plurality of P4 switches can include a front-end that executes a partial Raft algorithm to perform the log replication and the log commitment of the Raft consensus algorithm. The back-end can maintain a complete state for responding to requests that cannot be fulfilled by the front-end. The requests can include read requests and/or write requests. (Han et al.  ‘954)
In recent years, with huge success of cryptocurrencies, blockchain has drawn attentions excessively. The consensus problem, as the key mechanism of blockchain, leads to a wide research. However, existing consensuses have difficulty being efficient and understandable at the same time. Therefore, we propose an understandable consensus protocol with high performance. It provides understandability by dividing consensus into log replication, commit confirmation and leader election, and it introduces digital signature and nested hash to survive byzantine failures. Our experimental results demonstrate that the proposed method shares similar performance and scalability with Raft. (Tan et al.  " VBBFT-Raft: An Understandable Blockchain Consensus Protocol with High Performance")

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443